 

Exhibit 10.22

 



SPONSORED RESEARCH CONTRACT

 

THIS CONTRACT, effective the 16th day of November, 2018 (hereinafter the
“Effective Date”), is entered into by and between Baylor College of Medicine
(hereinafter “Baylor”) and Marker Therapeutics, Inc., a Delaware corporation,
with principal offices located at 3200 Southwest Freeway Suite 2240, Houston, TX
77027 (hereinafter “Sponsor”), governing research to be conducted at Baylor in
the laboratory of Dr. Juan Vera (hereinafter “Principal Investigator”).

 

The parties agree as follows:

 

WHEREAS the Sponsor is interested in scientific research related to the
manufacturing of T-cells; and

 

WHEREAS Baylor has on its staff certain scientists and technicians who possess
unique knowledge and experience in substantive fields relating to such research;
and

 

WHEREAS Baylor and Marker Therapeutics, Inc., entered into a license agreement
dated March 16, 2018 (“License”); and

 

WHEREAS the proposed research is intended, to advance the development of the
technology licensed by way of the License; and

 

WHEREAS Marker Therapeutics, Inc., changed its name to Marker Cell Therapy,
Inc., merged into Taplmmune, Inc., a Nevada corporation and Taplmmune, Inc.
changed its name to Marker Therapeutics, Inc. and reincorporated in Delaware;
and

 

WHEREAS the Sponsor is willing to fund such research by Baylor.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter recited, the parties do hereby agree as follows:

 

1.Definitions

 

For purposes of this Contract, the following definitions apply:

 

1.1“Affiliate(s)” shall mean any corporation or business entity which is
controlled by, controls, or is under common control of the Sponsor at the time
of execution of this Contract. For this purpose, the meaning of the word
“control” shall include, without limitation, direct or indirect ownership of
more than fitly percent (50%) of the voting shares of such corporation, or fifty
percent (50%) of the ownership interests in such other business entity.

 



   

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

1.2“Contract Period” shall mean the period commencing on the Effective Date of
this Contract and terminating on the fourth anniversary of the Effective Date.
This Contract may be extended for an additional term by the mutual written
consent of the duly authorized representatives of Baylor and the Sponsor.

 

1.3“FDA” shall mean the United States Food and Drug Administration.

 

1.4“Project Research” shall mean research pertaining to T-cell manufacturing as
described more fully in Exhibit A (which is incorporated herein by reference and
made part of this Contract) or such modifications of Exhibit A as may be
mutually agreed upon in writing by duly authorized representatives of Baylor and
the Sponsor.

 

1.5“Project Funds” shall mean those funds paid by the Sponsor to Baylor for the
Project Research in accordance with this Contract. Project Funds are detailed in
Exhibit A “Budget”. Baylor and Sponsor have negotiated the budgets for years I
and 2 of this Agreement. The budgets for years 3 and 4 will be negotiated by
Baylor and Sponsor during the final six months of year 2. The Budget is
inclusive of all indirect and overhead costs.

 

1.6“Project Team” shall mean the Principal Investigator and the research
technicians under the Principal Investigator's direction and control who are
supported in whole or in part by the Project Funds.

 

2.Research

 

2.1Conduct of Project Research. During the Contract Period, the Project Team
shall conduct Project Research on behalf of the Sponsor.

 

2.2Meetings. During the Contract Period, the Principal Investigator and
representatives of the Sponsor shall meet from time to time to discuss the
planning and progress of the Project Research.

 

2.3Reporting Obligations. Baylor shall advise the Sponsor of the results of the
Project Research and, at least once every six (6) months during the Contract
Period, provide the Sponsor with written progress reports concerning the Project
Research. A final written report setting forth the results achieved under and
pursuant to the Project Research shall be submitted by Baylor to the Sponsor
within ninety (90) days of termination of the research which is the subject of
this Contract. Such final report shall include: a complete summary of the
research carried out and detailed experimental protocols of the research
performed in the course of the Project Research.

 



   

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

2.4Obligation to Provide Data. Baylor shall, throughout the term of this
Contract, provide to the Sponsor copies of all data and other information
generated by or on behalf of the Project Team pursuant to this Contract
including, without limitation, all raw data obtained as a result of studies
conducted in the course of Project Research and all experimental procedures
developed under the Project Research in sufficient written detail to permit the
Sponsor's personnel to employ such procedures in their own research.

 

2.5Compliance with Applicable Laws. All studies done in connection with the
Project Research shall be carried out in strict compliance with any applicable
federal, state, or local laws, regulations, or guidelines governing the conduct
of such research.

 

2.6Project Team Personnel Changes. Baylor shall promptly advise the Sponsor in
respect to any changes in the personnel comprising the Project Team. If, for any
reason, the Principal Investigator ceases to be associated with Baylor, or
otherwise becomes unavailable to work on the Project Research, a qualified
replacement scientist at Baylor shall be mutually appointed by Baylor and the
Sponsor to be the Principal Investigator, or, at the Sponsor's sole option, this
Contract shall be terminated on thirty (30) days written notice.

 

3.Payments

 

3.1Payment Terms. With respect to the years 1 and 2 budgets, the Sponsor shall
pay Baylor the Project Funds amount of two hundred fifty six thousand two
hundred seventy two Dollars ($256,272.00) in the following manner:

 

(a)on or before the Effective Date, the Sponsor shall pay Baylor the sum or
($76,882.00) Dollars:

 

(b)One hundred fifty three thousand seven hundred sixty four dollars
($153,764.00) shall be paid in equal monthly installments on or before the first
day of each month for the duration of the Contract Period.

 

(c)A final payment that includes all outstanding payments due will be sent by
the Sponsor to Baylor within thirty (30) days of receipt by the Sponsor of the
final written report, as set forth in Section 2.3.

 

(d)With respect to the years 3 and 4 budgets, Sponsor shall pay the Project
Funds for those years on a similar schedule as that for the payments set forth
above for years 1 and 2.

 



   

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

3.2Late Payments. In the event that any payment due hereunder is not made when
due, the payment shall accrue interest beginning on the first day of the month
following the date when such payment is due, calculated at the annual rate of
the sum of (a) [***REDACTED***] percent ([***REDACTED***]%) plus (b) the prime
interest rate quoted by Citibank. N.A., New York, New York, on the date such
payment is due, or on the date payment is made, whichever is higher, the
interest being compounded on the last day of each calendar month, provided that
in no event shall said annual rate exceed the maximum legal interest rate for
corporations. Such payment when made shall be accompanied by all interest so
accrued. Said interest and the payment and acceptance thereof shall not negate
or waive the right of Baylor to any other remedy, legal or equitable, to which
Baylor may be entitled because of the delinquency of the payment.

 

3.3Direction of Payments

 

Payments under the terms of this Contract shall be made by check payable to:

  

  Name on check: Baylor College of Medicine   Tax ID #: [***REDACTED***]    
Grants and Contracts Dept.     P.O. Box 301207     Dallas, Texas 75303-1207

 

4.Non-Disclosure Agreement and Publications

 

4.1Scope of Confidentiality. Nothing in this Contract shall be construed to
limit the freedom of the Principal Investigator, physicians, research
scientists, or other individuals conducting the Project Research, whether paid
under this Contract or otherwise, to engage in similar research performed
independently under other grants, contracts, or agreements with parties other
than the Sponsor. Baylor, the Principal Investigator, and the Sponsor agree to
use reasonable efforts to prevent disclosure of information under and pursuant
to this Contract which is designated in writing as being “CONFIDENTIAL”.

 

4.2Confidentiality Obligations. Baylor and the Sponsor further agree that,
except as provided in Section 4.3, 4.4 and 5.1 below, they will not use, except
in furtherance of this Contract, and not disclose orally, by written
publication, or otherwise, any Project Research results except that such
information may be disclosed insofar as such disclosure is necessary to allow
either Baylor or the Sponsor, as the case may be, (i) to defend itself against
litigation, (ii) to file and prosecute patent applications on any invention
conceived or reduced to practice under the Project Research, or (iii) to comply
with judicial decree or government action. Notwithstanding the above, such
obligation of confidentiality shall not apply to information that at the time of
disclosure:

 



   

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

(a)is in the public domain;

 

(c)has come into the public domain through no fault of Baylor; was known to the
receiving party prior to its disclosure by the disclosing party;

 

(d)is disclosed by a third party not under an obligation of non-disclosure;

 

(e)is required by law or legal process to be disclosed; or

 

(f)written permission for disclosure has been granted to the disclosing party by
Baylor or the Sponsor, as the case may be.

 

Additionally, Baylor may use Project Research results in non-commercial
research, so long as such non-commercial research is not made available to a
commercial third party.

 

4.3Publication Procedures. In the exercise of the rights of academic freedom of
an educational institution and its faculty, Baylor, the Principal Investigator,
and the Project Team shall have the right to publish in scientific or other
journals, or to present at professional conferences or other meetings, the
results of the Project Research conducted under this Contract. In order to
permit the Sponsor the opportunity to request protection of patent and
proprietary rights relating to the Project Research, a copy of each proposed
publication shall be provided to the Sponsor thirty (30) days in advance of
submission for publication to permit the Sponsor time to review the subject
matter of such publication. Requests for protection of patent and proprietary
rights shall be made to Baylor in writing within thirty (30) days of receipt of
the proposed publication. Upon such request, Baylor shall make reasonable
efforts to secure patent protection as per Section 5.3. Any final proposed
publication provided to the Sponsor shall be considered as acceptable for
submission for publication unless the Sponsor notifies Baylor and the Principal
Investigator within thirty (30) days of receipt of the proposed publication. The
Sponsor shall also receive final drafts of any proposed publication and the
Sponsor shall be named in the publication as the sponsor of the Project Research
or, as the case may be, the licensee of such technology. The right to review
publications as set forth herein shall extend only to the work product of the
Principal Investigator and the Project Team pursuant to the Project Research and
not to the work product of other research conducted in the laboratories of the
Principal Investigator, or member of the Project Team, or in the laboratories of
other researchers at Baylor.

 

4.4Sponsor Sharing of Confidential Information. Sponsor may share Project
Research results with potential collaborators, and/or investors as needed,
provided potential collaborators, and/or investors are under obligations of
confidentiality similar to those hereunder. Upon the earliest of (a) publication
by Baylor per term 4.3 above, or (b) 18 months have passed from completion of
the Project Research hereunder, Sponsor may share the Project Research results
for any purpose.

 



   

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

5.Ownership and Patents

 

5.1Ownership. Baylor shall have sole and exclusive ownership rights to any
invention of a product, device, process, or method, whether patentable or
unpatentable (an “Invention”) arising out of the Project Research subject to the
right of the Sponsor to take an exclusive, or non-exclusive, fee-bearing,
royalty-bearing license to the Invention, as set forth in Section 5.2 below.
Notwithstanding the foregoing, Inventions arising out of the Project Research
hereunder, which directly relate to the technology licensed to Sponsor under the
License, and which were funded by the Sponsor, shall be incorporated by
amendment into the License.

 

5.2Right of First Review. Baylor grants to the Sponsor the right of first review
with respect to any Invention, discovered from the performance of the Project
Research, under the following the terms:

 

(a)The Sponsor shall comply with the terms of non-disclosure, as set forth in
Section 4 of this Contract.

 

(b)Baylor shall notify the Sponsor, in writing, of the Invention and provide the
Sponsor with sufficient detail to evaluate the Invention.

 

(c)The Sponsor shall have forty-five (45) days after such notification to
evaluate the Invention and notify Baylor, in writing, that the Sponsor desires
to license the Invention.

 

(d)Upon notification by the Sponsor of its desire to acquire rights to the
Invention, the Sponsor and Baylor shall negotiate, in good faith, for a period
not to exceed sixty (60) days, unless extended by mutual written agreement of
Baylor and the Sponsor, in an effort to arrive at terms and conditions
satisfactory to Baylor and the Sponsor for the license by the Sponsor of the
Invention.

 

(e)If Baylor and the Sponsor do not reach such agreement within said sixty-day
(60-day) period, or if the Sponsor fails to notify Baylor within said
forty-five-day (45-day) period, or if the Sponsor decides not to acquire the
rights to the Invention, Baylor shall be free to deal with the Invention as
Baylor in its discretion may decide, and Baylor shall have no further
obligations to the Sponsor with respect to the Invention.

 



   

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

(f)The right of first review, as presented herein, shall terminate at the
earlier of the (i) second anniversary of the Effective Date or (ii) the
termination of this Contract, but only if Baylor has previously provided Company
with written notification of all Inventions arising out of the Project Research.
In the event Baylor has not provided such written notification as to an
Invention, Baylor will provide Sponsor with written notification and the
provisions of this section 5.2 will be carried out.

 

5.3Filing Obligations With respect to inventions which the Sponsor has elected
to take an exclusive, or non-exclusive, royalty-bearing license, as provided in
Sections 5.1 and 5.2:

 

(a)Baylor shall be responsible for the preparation, filing, and prosecution of
all patent applications covering any Invention arising out of the Project
Research. The Sponsor shall be responsible for all costs and fees associated
therewith from and after the Effective Date of such license and shall reimburse
Baylor for such costs accrued prior to the Effective Date of such license.
Baylor shall seek and consider the advice and counsel of the Sponsor in such
filing / prosecution of patent applications. The Sponsor and its employees shall
reasonably assist Baylor in the preparation, filing, and prosecution of such
patent applications;

 

(b)the Sponsor shall also have the responsibility for filing all applications
which may be required by health or regulatory authorities relating to the
products arising from the Project Research including, without limitation, filing
a New Drug Application with the FDA. All costs and expenses associated with such
filings shall be borne by the Sponsor. The Sponsor shall own all right, title,
and interest in any FDA or other regulatory approvals which are obtained by or
on behalf of the Sponsor; and,

 

(c)Baylor and its employees shall reasonably assist the Sponsor with respect to
any filings which may be required by appropriate health or regulatory
authorities.

 

6.Termination

 

6.1Contract Period. This Contract shall remain in effect for the Contract Period
unless extended in accordance with the terms of this Contract, as outlined in
Section 1.2.

 

6.2Termination for Default. In the event that either party shall be in default
of any of its obligations under this Contract and shall fail to remedy such
default within sixty (60) days after receipt of written notice thereof, the
party not in default shall have the option of canceling this Contract by giving
thirty (30) days written notice of termination to the other party.

 

   

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



  

6.3Effects of Termination; Survival. Termination of this Contract shall not
affect the rights and obligations of the parties, which shall have accrued prior
to termination, including, without limitation, the confidentiality obligations
set forth in Section 4.1.

 

7.Indemnification

 

7.1Indemnity Obligation. The Sponsor agrees to defend, indemnify and hold
harmless Baylor, the Principal Investigator, Baylor's trustees, officers,
agents, staff, employees, students, and faculty members, and its affiliated
hospitals (all such parties are hereinafter referred to collectively as the
“Indemnified Parties”) from and against any and all third party liability,
claims, lawsuits, losses, demands, damages, costs, and expenses (including
reasonable attorney's fees and court costs), arising directly or indirectly out
of the Project Research or the design, manufacture, sale or use of any
embodiment or manifestation of the Project Research regardless of whether any
and all such liability, claims, lawsuits, losses, demands, damages, costs, and
expenses (including attorney's fees and court costs) arise in whole or in part
from the negligence of any of the Indemnified Parties. Notwithstanding the
foregoing, the Sponsor will not be responsible for any liability, claims,
lawsuits, losses, demands, damages, costs, and expenses (including attorney's
fees and court costs) which arise solely from:

 

(i)the gross negligence or intentional misconduct of Baylor or the Principal
Investigator; and

 

(ii)actions by Baylor or the Principal Investigator in violation of applicable
laws or regulations.

 

7.2Obligation to Defend. The Sponsor agrees to provide a diligent defense
against any and all liability, claims, lawsuits, losses, demands, damages,
costs, and expenses (including attorney's fees and court costs), brought against
the Indemnified Parties with respect to the subject of the indemnity contained
in Section 7.1, whether such claims or actions are rightfully or wrongfully
brought or filed.

 

7.3Indemnification Procedures. Any Indemnified Party wishing to be indemnified
as provided in Sections 7.1 and 7.2 shall:

 

(a)promptly after receipt of notice of any and all liability, claims, lawsuits
losses, demands, damages, costs, and expenses, or after the commencement of any
action, suit, or proceeding giving rise to the right of indemnification, notify
the Sponsor, in writing, of said liability, claims, lawsuits, losses, demands,
damages, costs, and expenses and send to the Sponsor a copy of all papers served
on the Indemnified Party; the Indemnified Party's failure to notify the Sponsor
will not relieve the Sponsor from any liability to the Indemnified Party;

 

   

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



  

(b)permit the Sponsor to retain counsel of its choosing to represent the
Indemnified Party (but in the event that the Sponsor does not select counsel to
represent the Indemnified Party within ten (10) days of notification of Sponsor
per section 7.3(a), the Indemnified Party may select its own counsel, the fees
and all costs of which counsel will be borne by the Sponsor); and

 

(c)allow the Sponsor to retain exclusive control of any such liability, claims,
lawsuits, losses, demands, damages, costs, and expenses, including the right to
make any settlement, except that the Sponsor will not have the right to make any
settlement or take any other action which would be deemed to confess wrongdoing
by any of the Indemnified Parties or could reasonably be expected to have a
negative effect on the reputation of one of the Indemnified Parties, without the
prior written consent of Baylor and the Indemnified Party involved.

 

8.Insurance

 

Insurance Coverage Limits. During the term of this Contract, the Sponsor shall
maintain in full force and effect a policy or policies of:

 

(i)general liability insurance with limits of not less than $5,000,000 per
occurrence and $5,000,000 annual aggregate; and

 

(ii)products liability insurance with limits of not less than $5,000,000 per
occurrence and $5,000,000 annual aggregate.

 

Such policies shall name Baylor, the Principal Investigator, Baylor's trustees,
officers, agents, staff, employees, students, and faculty members, and its
affiliated hospitals as additional insureds. Such coverage(s) shall be purchased
from a carrier or carriers deemed acceptable to Baylor and certificates of
insurance evidencing the coverage(s) maintained will be provided.

 

10.Independent Contractors

 

The Sponsor and Baylor shall at all times act as independent parties and nothing
contained in this Contract shall be construed or implied to create an agency or
partnership. Neither party shall have the authority to contract or incur
expenses on behalf of the other except as may be expressly authorized by
collateral agreements. The Principal Investigator and members of the Project
Team shall not be deemed to be employees of the Sponsor.

 

   

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



  

11.Use of Institution Name/Public Statements

 

11.1The Sponsor agrees that it will not at any time during or following
termination of this Contract use the name of Baylor or any other names,
insignia, symbol(s), or logotypes associated with Baylor or any variant or
variants thereof or the names of the Principal Investigator or any other Baylor
faculty member or employee orally or in any literature, advertising, or other
materials without the prior written consent of Baylor, which consent may be
withheld at Baylor's sole discretion. Notwithstanding the foregoing, the Sponsor
shall be permitted to state orally and in writing the fact that the Project
Research is being conducted at Baylor under the direction of the Principal
Investigator.

 

11.2Baylor agrees to make no public presentations about the Project Research
outside of appropriate scientific meetings, to issue no news releases about the
Project Research, and neither party shall make use of the other's name in any
form of public information without the written permission of the other party.

 

12.Choice of Law

 

Any disputes or claims arising under this Contract shall be governed by the laws
of the State of Texas, Harris County, City of Houston as the site for the
performance of the Project Research.

 

13.Severability

 

If any one or more of the provisions of this Contract shall be held to be
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remaining provisions of this Contract shall not in any way be affected or
impaired thereby.

 

14.Waiver

 

The failure of any party hereto to insist upon strict performance of any
provision of this Contract or to exercise any right hereunder will not
constitute a waiver of that provision or right.

  



   

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

15.Notices

 

Any notice or communication required or permitted to be given or made under this
Contract by one of the parties hereto to the other shall be in writing and shall
be deemed to have been sufficiently given or made for all purposes if mailed by
certified mail, postage prepaid, addressed to such other party at its respective
address as follows:

 

If to the Sponsor:

 

Peter Hoang

President and CEO

Marker Therapeutics, Inc.

3200 Southwest Freeway, Suite 2240

Houston, TX 77027

917-916-6644

 

If to Baylor with respect to all non-technical matters:

 

Michael B. Dilling Ph.D., CLP

Director, Baylor Licensing Group

Baylor College of Medicine

Mail Stop BCM 210

One Baylor Plaza

Houston, Texas 77030-3411

 

If to Baylor with respect to technical questions:

 

(Investigator's name, address, and phone number)


Dr Juan F Vera

1 Baylor Plaza, MS: BCM505

jfvera@txch.org

832.824.4717

16.Assignment

 

This Contract may be assigned by the Sponsor to any parent, subsidiary, or
affiliate of the Sponsor or to any successor in interest only by reason of any
merger, acquisition, partnership, or license agreement only with Baylor's prior
written approval which shall not be unreasonably withheld. Any assignment or
attempt to assign, or any delegation or attempt to delegate, in the absence of
such prior written consent, shall be void and without effect. This Contract may
not be assigned by Baylor.

 



   

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

17.Entirety

 

With the exception of the License, this Contract represents the entire agreement
of the parties and it expressly supersedes all previous written and oral
communications between the parties with regard to the Project Research proposed
hereunder. No amendment, alteration, or modification of this Contract or any
exhibits attached hereto shall be valid unless executed in writing by authorized
signatories of both parties.

 

18.Warranties

 

Baylor makes NO WARRANTIES, EXPRESS OR IMPLIED, CONCERNING THE RESULTS OF THE
PROJECT RESEARCH OR OF THE MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE
OF SUCH PROJECT RESEARCH OR RESULTS. Baylor shall not be liable for any direct,
consequential, or other damages suffered by the Sponsor or any other party as a
result of the conduct of the Project Research. All warranties made or to be made
in connection with the Project Research shall be made by the Sponsor thereof and
none of such warranties shall directly or indirectly by implication obligate in
any way Baylor, the Principal Investigator, Baylor's trustees, officers, agents,
staff, employees, students, and faculty members, and its affiliated hospitals.

 

   

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

IN WITNESS WHEREOF, the parties hereto have caused this Contract to be executed
in duplicate counterpart original by their duly authorized representatives to be
effective as of the Effective Date.

 

SPONSOR   BAYLOR COLLEGE OF MEDICINE       By: /s/ Peter L. Hoang 11/16/18   By:
/s/ Michael B. Dilling Ph.D., CLP 11/26/2018   Signature Date     Signature Date
  Peter L. Hoang     Michael B. Dilling Ph.D., CLP   President & CEO    
Director, Baylor Licensing Group

 

 

I acknowledge that I have read this Contract in its entirety and that I shall
use reasonable efforts to uphold my individual obligations and responsibilities
set forth herein:

 



By: /s/ Juan F. Vera, M.D. 11/21/18   By: /s/ Ann Leen, Ph.D. 11/21/18  
Signature Date     Signature Date    Principal Investigator     Co-Investigator
                Juan F. Vera, M.D.     Ann Leen, Ph.D.     Typed Name     Typed
Name                 Principal Investigator     Co-Investigator     Title    
Title  



 

   

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

EXHIBIT A

 

WORKSCOPE

 

[***REDACTED***]

 

Deliverables:

 

[***REDACTED***]

 

Expected Deliverables:

 

[***REDACTED***] 

 

   

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

BUDGET

Salaries and Wages

Name % Effort Year 1 Year 2 PI 1% [***REDACTED***] [***REDACTED***] Co-Inv 2%
[***REDACTED***] [***REDACTED***] Postdoc [***REDACTED***]% [***REDACTED***]
[***REDACTED***] Cell Proc Tech [***REDACTED***]% [***REDACTED***]
[***REDACTED***] Rsch Tech [***REDACTED***]% [***REDACTED***] [***REDACTED***]
                 Subtotal: [***REDACTED***]% 28,971 29,840

 

Fringe Benefits

Name % Effort Year 1 Year 2 PI 1% [***REDACTED***] [***REDACTED***] Co-Inv 2%
[***REDACTED***] [***REDACTED***] Postdoc [***REDACTED***]% [***REDACTED***]
[***REDACTED***] Cell Proc Tech [***REDACTED***]% [***REDACTED***]
[***REDACTED***] Rsch Tech [***REDACTED***]% [***REDACTED***] [***REDACTED***]
                 Subtotal: [***REDACTED***]% 10,406 10,719

 

Supplies (examples below)

  Year 1 Year 2 Tissue Culture [***REDACTED***] [***REDACTED***] Monoclonal
Antibodies [***REDACTED***] [***REDACTED***] Immune Studies [***REDACTED***]
[***REDACTED***] Cytokines [***REDACTED***] [***REDACTED***]
                     Subtotal: 39,625 40,814

 

Total Direct Cost for All Year Modular Format [***REDACTED***] [***REDACTED***]
Indirect Cost for regular line items [***REDACTED***] [***REDACTED***] Total
Cost Direct and Indirect per year [***REDACTED***] [***REDACTED***] Total Budget
Requested All Year   $256,272

  

   

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

Baylor College of Medicine — Baylor Licensing Group
Monetary Contract Routing Sheet

 

1.Contract Type: Sponsored Research Agreement BRAIN 54715-1

 

2.Contract Parties: Marker Therapeutics

 

3.Contract Principal Investigator: Juan Vera and Ann Leen

 

4.Effective Date: 11/16/2018

 

5.Contract Term: ending November 15, 2022

 

6.Termination without Cause: none

 

7.Payment Amount: up to $256,272 (years 1 and 2 only, years 3 and 4 will be
covered in an amendment)

 

(a)On or before Effective Date $76,882

 

(b)Equal monthly installments of the remainder $153,764 for two years

 

8.%IDC: [***REDACTED***]

  

Principal Investigator Certification: I certify that I have read the contract
and understand the business terms, that the contract is in Baylor's best
interest, and that the activity is consistent with Baylor's mission. 

 

Signature of Principal Investigator: /s/     Signature of Department
Administrator: /s/     Signature of Department Chair: /s/

 

 

   

